REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 12/16/21 has been entered in full. Claims 1-5, 8-12, 15-22, 24, 26, 28, 29, 31, 32, 34, 35, 38, 42, 45, 46, 56, 57, 63 and 65-69 are canceled. Claims 36, 40 and 53 are amended. New claims 70 and 71 are added. Claims 36, 40, 47, 48, 50, 51, 53, 55, 70 and 71 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (6/23/21).
All rejections of cancelled claims 38, 42, 45 and 54 are moot.
The objection to claim 53 at pg 2 is withdrawn in view of the claim amendments.
The rejection of claims 36, 40, 47, 48, 50, 51, 53 and 55 at pg 3-8 under 35 U.S.C. § 112(a) at pg 3-8 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the claimed multi-specific antigen binding construct to one comprising a first antigen-binding polypeptide construct that is an anti-idiotype antibody with a known structure; specifically one comprising a polypeptide construct comprising specific FMC63-binding CDR sequences and that is an Fab, scFv or sdAb. 
The rejection of claims 36, 40, 47, 48, 50, 51, 53 and 55 at pg 9-12 under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al, U.S. 20170258835, published 9/14/17, is withdrawn in view of the amendments to the claims that limit the claimed MSABC to one comprising components not taught by Zhao et al; specifically, one that comprises a first polypeptide construct comprising specific FMC63-binding CDR sequences and a second polypeptide construct that binds to a CD79b, and wherein each construct is an antibody fragment (Fab, scFv or sdAb).



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 36, 40, 47, 48, 50, 51, 53 and 55 set forth previously have been withdrawn as indicated above. Furthermore, new claims 70 and 71 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 36, 40, 47, 48, 50, 51, 53, 55, 70 and 71 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646